COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
ROSA SERRANO,                                                       No. 08-14-00277-CV
                                                 §
                          APPELLANT,                                  Appeal from the
                                                 §
V.                                                               County Court at Law No. 3
                                                 §
OPTIONS MANAGEMENT, LLC,                                          of El Paso County, Texas
                                                 §
                            APPELLEE.                             (TC# 2014-CCV-01920)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that Appellant has failed to file her brief, we dismiss the appeal for want of

prosecution.

       Appellant’s brief was due to be filed on March 27, 2015 but it was not filed. On April 1,

2015, the Clerk notified Appellant that her brief was past due and no motion for extension of

time had been filed. The letter advised Appellant that the Court intended to dismiss the appeal

for want of prosecution unless Appellant responded within ten days and showed grounds for

continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the brief nor a motion for extension

of time in which to file the brief has been filed. Accordingly, we dismiss the appeal for want of

prosecution. See TEX.R.APP.P. 38.8(a)(1), 42.3(c).

April 22, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)